ITEMID: 001-83778
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: GALINS v. LATVIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicant, Mr Jurijs Gaļins, is a Latvian national who was born in 1975 and is currently serving his sentence in Grīvas Prison, Daugavpils District. The Latvian Government (“the Government”) were represented by their Agent, Mrs I. Reine.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 16 October 1998 the applicant was arrested on suspicion of having committed murder. On the same date the applicant was interrogated; he confessed and indicated the location of a body.
On 19 October 1998 a judge of the Rīga District Court decided to detain the applicant on remand.
On 21 October 1998 the applicant, naming as his accomplices O.T. (who had died on 15 June 1998) and S.J., confessed that on unspecified dates he had committed burglaries in two summer cottages.
On 13 November 1998 the applicant was charged with murder.
On 19 and 25 November 1998 criminal proceedings in respect of the burglaries were initiated against the applicant. On 26 November 1998 these criminal cases were joined.
On 3 December 1998 and 2 February 1999 a judge of the Rīga District Court, in the context of the criminal proceedings regarding the murder, extended the applicant’s detention on remand until 16 February and 16 March 1999 respectively.
On 16 February 1999 the prosecutor in charge of the investigation of the murder ordered that the applicant undergo a psychiatric examination, which was carried out on 26 February 1999. According to the expert report, the applicant was of sound mind and thus accountable for the murder.
On 4 March 1999 the criminal cases concerning the murder and the burglaries were joined.
On 15 March 1999 a judge of the Rīga District Court extended the applicant’s detention on remand until 16 May 1999.
On 7 May 1999 the murder charge against the applicant, which at the time involved an accomplice K.P., was supplemented with the charges in respect of the burglaries committed with accomplices S.J. and O.T.
On 16 May 1999 the final bill of indictment was presented to the applicant, S.J. and K.P.
On 31 May and 7 June 1999 respectively the criminal cases were sent to the Rīga Regional Court for adjudication.
On 26 and 28 July 1999 respectively a judge of the Rīga Regional Court, who was in charge of the adjudication of the applicant’s case, committed him, K.P. and S.J. for trial, joined the criminal cases and scheduled a hearing for 13 to 24 November 2000. On an unspecified date before 25 September 2000 the judge died.
On 25 September 2000 the applicant informed the Rīga Regional Court and the Prosecutor General about his intention to begin a hunger strike as a sign of his protest against the delay in setting a date for the trial. On 2 October 2000 he commenced a hunger strike, which apparently lasted for ten days, requesting that a date be set for a hearing in his case. On 11 October 2000 the applicant informed the President of the Rīga Regional Court that he had been on a hunger strike since 2 October 2000 and requested that a hearing be scheduled. The applicant also expressed his concerns regarding the recent death of the responsible judge and its impact on the adjudication of his case.
On 12 October 2000 the applicant was informed that his case had been transferred to another judge of the Rīga Regional Court and that the hearing had been set for 15 January 2001.
The hearing did not commence as planned on 15 January 2001 because there was no court room available; it was adjourned for a day.
The hearing started on 16 January 2001; however, it was adjourned as S.J. failed to appear.
On 18 January 2001 the hearing was resumed but it was postponed as one of the key witnesses failed to appear.
On 19 January 2001 the hearing was resumed. During the hearing the applicant asked the court to order a psychiatric examination. This petition was rejected as the applicant had already undergone such an examination during the pre-trial investigation on 26 February 1999.
On 29 January 2001 the Rīga Regional Court convicted the applicant of aggravated murder, robbery and theft and sentenced him to eleven years’ imprisonment. The applicant appealed against the judgment.
On 24 April 2001 the Criminal Chamber of the Supreme Court declared the applicant’s appeal admissible and scheduled the hearing for 29 May 2001.
On 29 May 2001 the Criminal Chamber of the Supreme Court held a hearing. On the applicant’s request, the court ordered his medical examination in a psychiatric hospital. The applicant was examined at the hospital between 25 June and 24 July 2001, when the medical experts carrying out the examination declared the applicant of sound mind and thus accountable for the criminal offences of which he had been convicted by the Rīga Regional Court.
The appeal court resumed the hearing on 21 November 2001. The court dismissed the applicant’s complaint about the expert opinion of 24 July 2001 and upheld the judgment of the first instance court. The applicant filed a cassation appeal against this decision on 7 February 2002.
On 26 February 2002 the Senate of the Supreme Court by a final decision dismissed the applicant’s cassation appeal.
The applicant is currently serving his sentence.
